                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION

 IN RE:                                              CASE NO. 19-29026-bhl

 Anita Marie Peters                                  CHAPTER 13

 Debtor.                                             JUDGE Brett H. Ludwig


                           REQUEST FOR SERVICE OF NOTICES

       PLEASE TAKE NOTICE THAT, on behalf of PLS Specialty Investments, LLC
(“Secured Creditor”), and pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure,
the undersigned requests all notices given or required to be given and all papers required to be
served in this case to creditors, any creditors committees, and any other parties-in-interest, be
sent to and served upon the undersigned counsel and the following be added to the Court’s
Master Mailing List:

                              Sottile and Barile, Attorneys at Law
                              394 Wards Corner Road, Suite 180
                                       Loveland, OH 45140
                               bankruptcy@sottileandbarile.com


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 25, 2019, I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF system, and a true and correct copy has been
served via CM/ECF or United States Mail to the following parties:

       Anita Marie Peters
       3009 Elm Lane
       Racine, WI 53405

       Robert L. Crowley, Debtor’s Counsel
       55 E. Monroe Street
       Suite 3400
       Chicago, IL 60603




               Case 19-29026-bhl        Doc 20     Filed 10/25/19       Page 1 of 2
Scott Lieske, Chapter 13 Trustee
PO Box 510920
Milwaukee, WI 53203
ecf@chapter13milwaukee.com

Office of the U.S. Trustee
517 East Wisconsin Ave.
Room 430
Milwaukee, WI 53202
ustpregion11.mi.ecf@usdoj.gov


                                          Respectfully submitted,

                                          /s/ Jon Lieberman
                                          Jon Lieberman (OH 0058394)
                                          Attorney for Secured Creditor
                                          Sottile & Barile, Attorneys at Law
                                          394 Wards Corner Road, Suite 180
                                          Loveland, OH 45140
                                          Phone: 513.444.4100
                                          bankruptcy@sottileandbarile.com




       Case 19-29026-bhl      Doc 20   Filed 10/25/19    Page 2 of 2
